Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
It is respectfully submitted that it is believed that the record is clear regarding the allowability of independent claims 1 and 7.
Regarding independent claim 12, it is respectfully submitted that the prior art of record, either taken alone or in combination, does not teach or fairly suggest the claimed invention. For example, the closest prior art is believed to be Gulemi, pn 2,929,285, wherein Gulemi lacks at least:
the specific steps being performed on both jacketed and unjacketed portions of the cable;
the specific movement of step (c) because in Gulemi, in the first embodiment of Figs. 1, 5-7, the first hole moves (leftwardly as viewed in Figs. 5, 6) away from the second hole; and in the second embodiment of Fig. 8, movement of the second hole necessitates movement of the gripped jacketed portion and thus does not meet the last recitation of step (c); and
step (f) which includes moving the jacketed portion which is held by 70, 71 rightwardly from the position shown in Fig. 6 and tearing away the subject exposed shield, wherein the only movement of 70, 71 is during the bunching step as shown in Fig. 8.
It is respectfully submitted that the remaining prior art of record does not teach or fairly suggest such a modification or modifications of Gulemi.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F. DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
January 15, 2022